                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Angelo Ham,                                   )
                                              )       Civil Action No.: 6:18-cv-01673-JMC
                       Plaintiff,             )
                                              )
       v.                                     )              ORDER AND OPINION
                                              )
M. Stephon, Warden, Individual Capacity;      )
Colonel Wells, Individual Capacity;           )
D. Williams, Unit Manager, Individual         )
Capacity; Officer Galloway, Individual        )
Capacity; Officer Smithtana, Individual       )
Capacity; E. Williams, Sgt., Individual       )
Capacity; and Dr. John McRee,                 )
Individual Capacity,                          )
                                              )
                       Defendants.            )
                                              )

       Plaintiff Angelo Ham (“Plaintiff”) brings this action pursuant to 28 U.S.C. § 1915 and 42

U.S.C. § 1983. (ECF No. 1 at 4.) Plaintiff, proceeding pro se and in forma pauperis, filed the

action alleging the use of excessive force, as well as cruel and unusual punishment, in violation of

28 U.S.C. § 1983. (Id.) Plaintiff claims he was injured and denied prompt medical treatment, thus

depriving him of his rights under the Eighth Amendment to the United States Constitution. (ECF

No. 1-2.) For the reasons set forth herein, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 39) and DISMISSES Plaintiff’s Complaint (ECF No. 1)

as to Defendants Galloway and Smithtana without prejudice.1




1
 The Report only addressed dismissal of Defendants Galloway and Smithtana due to the failure
of Plaintiff to properly serve Defendants Galloway and Smithtana with the Summons and
Complaint. The remaining Defendants are still subject to this action.
                                                  1
                       I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts (ECF No. 39 at 1-2), which this court incorporates

herein without a recitation, except as to the facts pertinent to the analysis of Plaintiff’s Objections.

As brief background, Plaintiff filed an initial Complaint on June 18, 2018. (ECF No. 1.) By order

dated July 26, 2018, Plaintiff was given until August 16, 2018, to provide the proper mailing

addresses for service of process against Defendants Galloway and Smithtana. (ECF No. 19.) The

court then granted three further extensions to Plaintiff to provide this information. (ECF Nos. 22,

28, 33.) By November 14, 2018, Plaintiff failed to provide the requested service documents, and,

therefore, failed to comply with an order of this court. Therefore, the Magistrate Judge issued a

Report and Recommendation recommending the court dismiss Plaintiff’s Complaint as to

Defendants Galloway and Smithtana without prejudice. (ECF No. 39 at 3.) This review considers

Plaintiff’s Objections to the Report, filed December 3, 2018. (ECF No. 44.)

                                    II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with this court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1); see

also Fed. R. Civ. P. 72(b)(3). The court may accept, reject, or modify, in whole or in part, the

Magistrate Judge’s recommendation or recommit the matter with instructions. Id. Additionally,

as Plaintiff is a pro se litigant, the court is required to liberally construe his arguments. Gordon v.

Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978).



                                                   2
                                          III. DISCUSSION

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327

F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is wholly unnecessary for a

district court to undertake when a party seeks to rehash general arguments that were already

addressed in a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982);

Jones v. Hamidullah, No. 2:05–2736–PMD–RSC, 2005 WL 3298966, at *3 (D.S.C. Dec. 5, 2005).

        In the instant case, the court has reviewed Plaintiff’s Complaint (ECF No. 1), Plaintiff’s

Motions for Extensions of Time (ECF Nos. 21, 27, 32), Plaintiff’s Motion to Compel (ECF No.

41), Plaintiff’s Objection (ECF No. 44), the Order Denying Plaintiff’s Motion to Compel (ECF

No. 45), and the Report (ECF No. 39). After examining all of these documents, the court concludes

that Plaintiff’s Objection restates arguments that were addressed by both the Report and the Order

Denying Plaintiff’s Motion to Compel. (Compare ECF No. 44 at 2-3, with ECF No. 39 at 2-3, and

  ECF No. 45 at 2.) Moreover, Plaintiff’s Objection largely mirrors his Motion to Compel which

was denied by the court. (Compare ECF No. 44 at 2, with ECF No. 41 at 1-2.) As such, a de novo

review is unnecessary because Plaintiff has “failed to guide the [c]ourt towards specific issues

needing resolution ....... ” Nichols, 100 F. Supp. 3d at 498 (holding that a claimant failed to raise

specific objections when he repeated arguments raised in his initial brief). This court declines to

hear rehashed arguments from Plaintiff. Orpiano, 687 F.2d at 47. The court finds that the Report



                                                  3
adequately addresses Plaintiff’s Objection and is well-reasoned. See Fray v. Berryhill, No. 6:16-

2916-TMC, 2018 WL 1224687, at *5 (D.S.C. Mar. 9, 2018) (adopting a magistrate judge’s report

in which the court concurred “with both the reasoning and the result”). Therefore, the Report is

adopted herein.

                                        IV. CONCLUSION

       After a thorough review of the issues in this case and review of the Report and the record

in this case, the court finds that the Report provides an accurate summary of the facts and law and

does not contain clear error. Therefore, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 39) and incorporates it herein. Accordingly, the court summarily

DISMISSES Plaintiff’s Complaint (ECF No. 1) as to Defendants Galloway and Smithtana without

prejudice.

       IT IS SO ORDERED.




                                                    United States District Judge
February 6, 2019
Columbia, South Carolina




                                                4
